SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report Under Section 13 or 15 (d) of Securities Exchange Act of 1934 For Period ended August 31, 2007 Commission File Number:000-52630 GLOBAL INK SUPPLY COMPANY (Exact Name of Issuer as Specified in Its Charter) Delaware 4813 State of Incorporation Primary Standard Industrial Classification Code Number I.R.S. Employer Identification No. 346 East 8th Street North Vancouver, BC Canada, V7L1Z3 (604)990-9924 (Address and Telephone Number of Issuer's Principal Executive Offices) American Incorporators, LTD Suite 606, 1220 North Market Street Wilmington, DE 19801 (302) 421-5752 (Name, Address, and Telephone Number of Agent for Service) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES X NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, 15(d) of the Exchange Act after the distribution of the securities under a plan confirmed by a court. YES NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock at the latest practicable date. As of October 9, 2007, the registrant had 7,850,000 shares of common stock, $0.0001 par value, issued and outstanding. Transitional Small Business Disclosure Format (Check one):YES NO X PART I - FINANCIAL INFORMATION Item 1. Financial Statements – Unaudited. 3 Balance Sheets 3 Statements of Operations 4 Statement of Stockholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Controls and Procedures. 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 13 Item 2. Changes in Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Submission of Matters to a Vote of Security Holders. 13 Item 5. Other Information. 13 Item 6. Exhibit and Reports on Form 8-K. 13 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) BALANCE SHEETS August 31, 2007 (Unaudited) May 31, 2007 ASSETS CURRENT ASSETS Cash $ 9,776 $ 9,776 Accounts receivable 5,486 5,486 Total Assets $ 15,262 $ 15,262 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ 11,108 $ 6,072 Total Liabilities $ 11,108 $ 6,072 STOCKHOLDERS’ EQUITY Common stock, 25,000,000 shares authorized with $0.0001 par value Issued and outstanding 7,850,000 common shares at August 31, 2007 and May 31, 2007. $ 785 $ 785 Additional paid-in capital 35,015 35,015 Accumulated deficit during development stage (31,646 ) (26,610 ) Total stockholders’ equity $ 4,154 $ 9,190 Total liabilities and stockholders’ equity $ 15,262 $ 15,262 The accompanying notes are an integral part of these financial statements. 3 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) STATEMENTS OF OPERATIONS (Unaudited) Three months ended August 31, 2007 Three months ended August 31, 2006 November 4, 2004 (inception) to August 31,2007 REVENUES $ - $ - $ 10,130 Cost of Goods - - 7,556 Gross Profit $ - $ - $ 2,574 SELLINGAND ADMINISTRATIVE EXPENSES General and administrative $ 786 $ 101 $ 3,650 Professional fees 4,250 - 30,570 NET LOSS $ (5,036 ) $ (101 ) $ (31,646 ) BASIC AND DILUTED LOSS PER COMMON SHARE $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 7,850,000 7,100,000 The accompanying notes are an integral part of these financial statements. 4 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) FOR THE PERIOD FROM NOVEMBER 4, 2004 (INCEPTION) TO AUGUST 31, 2007 Common Stock Additional Deficit Accumulated During the Number of shares Amount Paid-in Capital Development Stage Total Balance, November 4, 2004 - $ - $ - $ - $ - Common stock issued for cash at $0.0008 per share May 31, 2005 5,000,000 500 3,500 - 4,000 Net loss for the year ended May 31, 2005 - - - (1,200 ) (1,200 ) Balance, May 31, 2005 5,000,000 500 3,500 (1,200 ) 2,800 Common stock issued for cash at $0.008 per share June 28, 2005 2,100,000 210 16,590 - 16,800 Net loss for the year ended May 31, 2006 - - - (2,893 ) (2,893 ) Balance, May 31, 2006 7,100,000 $ 710 $ 20,090 $ (4,093 ) $ 16,707 Common stock issued for cash at $0.02 per share November 15, 2006 750,000 75 14,925 - 15,000 Net loss for the year ended May 31, 2007 - - - (22,517 ) (22,517 ) Balance, May 31, 2007 7,850,000 785 35,015 (26,610 ) 9,190 Net Loss for three months ended August 31, 2007 - - - (5,036 ) (5,036 ) Balance, August 31, 2007 7,850,000 $ 785 $ 35,015 $ (31,646 ) $ 4,154 The accompanying notes are an integral part of these financial statements. 5 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) STATEMENTS OF CASH FLOWS (Unaudited) Three months ended August 31, 2007 Three months ended August 31, 2006 November 4, 2004 (inception) to August 31, 2007 CASH FLOWS USED IN OPERATING ACTIVITIES Netprofit (loss) for the period $ (5,036 ) $ (101 ) $ (31,646 ) Adjustment to reconcile net loss to net cash from operating activities: Accounts receivable - - (5,486 ) Inventory - - - Accounts payable and accrued liabilities 5,036 - 11,107 NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES $ - $ (101 ) $ (26,024 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale of common stock $ - $ - $ 35,800 Related party advances - - - NET CASH PROVIDED BY FINANCING ACTIVITIES $ - - $ 35,800 INCREASE (DECREASE) IN CASH $ - $ (101 ) $ 9776 CASH, BEGINNING OF PERIOD 9,776 17,808 - CASH, END OF PERIOD $ 9,776 $ 17,707 $ 9,776 Supplemental Information Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - The accompanying notes are an integral part of these financial statements. 6 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS NOTE 1 - NATURE OF OPERATIONS AND BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with Securities and Exchange Commission requirements for interim financial statements.Therefore, they do not include all of the information and footnotes required by accounting principals generally accepted in the United States for complete financial statements.The financial statements should be read in conjunction with the Form SB-2 dated September 14, 2007, which included financial statements for the year ended May 31, 2007 of Global Ink Supply Company (the “Company”). The interim financial statements present the balance sheet, statement of operations and cash flows of the Company.The financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The interim financial information is unaudited.In the opinion of management, all adjustments necessary to present fairly the financial position as of August 31, 2007 and the results of operations and cash flows presented herein have been included in the financial statements.Interim results are not necessarily indicative of results of operations for the full year. Global Ink Supply Company (the “Company”) is in the initial development stage and has incurred losses since inception totalling $31,646.The Company was incorporated on November 4, 2004 in the State of Delaware.The Company’s fiscal year end is May 31.The Company currently has minimal operations and, in accordance with Statement of Financial Accounting Standard (SFAS) No. 7, “Accounting and Reporting by Development Stage Enterprises,” is considered a Development Stage Enterprise. The Company is implementing a business plan to sell generic printer cartridges and other consumables directly to the commercial marketplace and to an Internet based reseller network. Going Concern The ability of the Company to continue as a going concern is dependent on raising capital to fund its business plan and ultimately to attain profitable operations.Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern.The Company is funding its initial operations by way of issuing Founders’ shares and a Private Placement Offering for 7,000,000 shares at $.008 and $0.02 per share.As of August 31, 2007, the Company had sold 7,850,000 shares and had received $35,800 in proceeds from the sale of the Company’s common stock of which 5,000,000 Founders’ shares were issued at $.0008 per share for net proceeds of $4,000 and 2,100,000 shares were issued at $.008 per share for net proceeds of $16,800 and 750,000 shares were issued at $0.02 per share for net proceeds of $15,000 pursuant to the Private Placement Offering Memorandum. The Company’s financial statements are prepared in accordance with generally accepted accounting principles applicable to a going concern.This contemplates the realization of assets and the liquidation of liabilities in the normal course of business.Currently, the Company does not have cash or other material assets, nor does it have operations or a source of revenue sufficient to cover its operation costs which raises substantial doubt about its ability to continue as a going concern.The Company will be dependent upon the raising of additional capital through the placement of our common stock in order to continue with the business plan. There can be no assurance that the Company will be successful in raising the capital it requires through the sale of its common stock in order to continue as a going concern.The Officers and Directors have committed to advance certain operating costs of the Company. 7 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS NOTE 2 – A SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These financial statements are presented in United States dollars and have been prepared in accordance with accounting principles generally accepted in the United States. Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income taxes Income taxes are provided for using the liability method of accounting in accordance with SFAS No. 109 “Accounting for Income Taxes.” A deferred tax asset or liability is recorded for all temporary differencesbetween financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Stock-based Compensation The Company has not adopted a stock option plan and has not granted any stock options.Accordingly no stock-based compensation has been recorded to date. Revenue Recognition The Company is engaged in the sale of generic toner cartridges for printers through a website on the internet.The Company recognizes the revenue at the time of shipping the product when responsibility of the product is transferred to the purchaser and payment has been accepted or assured.The Company carries inventory at the lower of cost or market for the cartridges on hand.In certain transactions, the product sold is drop shipped directly from the supplier to the customer.In this capacity, the Company is acting as an agent for the supplier and under EITF 99-19 recognizes these transactions on the net basis.The Company acted as an agent for sales in 2007 and only the net profit of the transactions are recognized as revenue. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115” (hereinafter “SFAS No. 159”). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. This statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007, although earlier adoption is permitted. Management has not determined the effect that adopting this statement would have on the Company’s financial condition or results of operations. 8 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS NOTE 3 – FAIR VALUE OF FINANCIAL INSTRUMENTS In accordance with the requirements of SFAS No. 107, the Company has determined the estimated fair value of financial instruments using available market information and appropriate valuation methodologies.The fair value of financial instruments classified as current assets or liabilities approximate their carrying value due to the short-term maturity of the instruments. NOTE 4 – STOCKHOLDERS’ EQUITY The Company’s capitalization is 25,000,000 common shares with a par value of $0.0001 per share.No preferred shares have been authorized or issued. As of August 31, 2007, the Company has not granted any stock options and has not recorded any stock-based compensation. During the period ended May 31, 2005, a director purchased 5,000,000 shares of common stock in the Company at $0.0008 per share with proceeds to the Company totalling $4,000. On February 22, 2005, the Company authorized a Private Placement Offering to sell up to 7,000,000 shares at $0.008 per share. During June and July of 2005 the total amount raised in this financing was $16,800 through the issuance of 2,100,000 shares in the Company’s common stock. On November 15, 2006, the Company authorized a Private Placement Offering to sell up to 750,000 shares at $0.02 per share. During the period ended November 30, 2006 the total amount raised in the financing was $15,000 for 750,000 shares. NOTE 5 – INCOME TAXES The Company accounts for its income taxes in accordance with FASB No. 109, “Accounting for Income Taxes.”As of August 31, 2007 the Company had net operating loss carry forwards of approximately $31,646 that may be available to reduce future years’ taxable income and will expire commencing in 2025 through 2027.Availability of loss usage is subject to change of ownership limitations under Internal Revenue Code 382.Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carryforwards. We did not provide any current or deferred U.S. federal income tax provision or benefit for any of the periods presented because we have experienced operating losses since inception. We provided a full valuation allowance on the net deferred tax asset, consisting of net operating loss carryforwards, because management has determined that it is more likely than not that we will not earn income sufficient to realize the deferred tax assets during the carryforward period. The components of the Company’s deferred tax asset as of August 31, 2007 and 2006 are as follows: 2007 2006 Net operating loss carryforward $ 9,314 $ 1,433 Valuation allowance (9,314 ) (1,433 ) Net deferred tax asset $ 0 $ 0 9 GLOBAL INK SUPPLY COMPANY (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS NOTE 5 – INCOME TAXES (continued) A reconciliation of income taxes computed at the statutory rate to the income tax amount recorded is as follows: 2007 2006 Since Inception Tax at statutory rate (35%) $ 7,881 $ 1,013 $ 9,314 Increase in valuation allowance (7,881 ) (1,013 ) (9,314 ) Net deferred tax asset $ 0 $ 0 $ 0 NOTE 6 – RELATED PARTY TRANSACTION The Company neither owns nor leases any real or personal property.An officer of the corporation provides office services without charge.Such costs are immaterial to the financial statements and accordingly, have not been reflected therein.The officers and directors for the Company are involved in other business activities and may, in the future, become involved in other business opportunities.If a specific business opportunity becomes available, such persons may face a conflict in selecting between the Company and their other business interest.The Company has not formulated a policy for the resolution of such conflicts. 10 THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES SUCH AS THE DEPENDENCE OF THE COMPANY ON AND THE ADEQUACY OF CASH FLOWS. THESE FORWARD-LOOKING STATEMENTS AND OTHER STATEMENTS MADE ELSEWHERE IN THIS REPORT ARE MADE IN RELIANCE ON THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. Item 2. Plan of Operations Introduction Global Ink Supply Company was incorporated on November 4, 2004 in the State of Delaware. GISC is a development stage company that plans to sell generic printer cartridges and other consumables directly to the commercial marketplace and to individual consumers.The Company plans to market an e-commerce enabled website, www.globalinksupply.com, which will attract prospective clientele.The Company’s mailing address is 346 East 8th Street, North Vancouver, BC Canada V7L 1Z3. The telephone number of our principal executive office is (604) 990-9924. As of August 31, 2007, GISC had $9,776 of cash on hand and available for expenses. Management believes this amount will satisfy the cash requirements of GISC for the next twelve months or until such a time the business is supported through its operations and/or additional proceeds are raised. There can be no assurance that GISC will be successful in generating satisfactory business operations and/or be capable of raising additional sufficient financing in the future and, thus, be able to satisfy our future cash requirements, which primarily consist of working capital directed towards the continued development of the website and marketing campaigns, as well as legal and accounting fees. As of August 31, 2007 GISC has generated only two transactions from the sale of toners/ink cartridges generating approximately a pre-tax net profit of 20%.All additional proceeds received by GISC were a result of the sale of its common stock. GISC has had operating costs since its inception in November of 2004 of ($31,646).These proceeds were primarily used for corporate development and directed towards costs associated with filing its Registration Statement on Form SB-2 in September of 2006 and maintaining the requirements of a Reporting Company as defined by the Securities and Exchange Commission set forth under the 1934 Act. Plan of Operation - Next Twelve Months Within the next twelve months GISC will direct efforts towards the continued development of its website as well as maintain the requirements as a Reporting Company.In March of 2007 GISC’s common stock was approved for quotation on the Over-the-Counter Bulletin Board (OTCBB.)The designated ticker symbol is “GINK”, however, as of the date of this report there has been no activity or trading of the common stock and there can be no guarantee or assurances made that there every will be in the future. Specifically, management anticipates the following steps and related expenses within the next twelve months: 11 1.) Continue to develop the website by adding product lines to the site. The product line will represent major manufacturers of generic printer cartridges, including but not limited those cartridges that work on Epson, Canon and other manufacturer’s printers. The cartridges represented from each product line will include specific cartridges for the specific manufacturers GISC hopes to accomplish this within the next 90 to 120 days. Management has estimated costs to accomplish this at approximately $3,000. 2.) GISC has allocated $6,000 towards administrative expenses associated with maintaining its status as a Reporting Company (accounting, legal, and other professional services.The Company plans to direct any remaining funds towards any deficiencies, if any, in the estimated expenses anticipated above.These estimates are based upon current funds available to GISC and although GISC anticipates generating additional revenue through its business no guarantee or assurance can be made that this will occur.Therefore, no projections based upon potential revenue will be made by management herein. Liquidity and Capital Resources As of the date of this report, GISC has no immediate or foreseeable need for additional funding during the next six months. Expenses within this time frame will include website development as well as accounting, legal, and professional services in order to maintain requirements as a Reporting Company set forth under the 1934 Act.However, beyond this six month period if GISC is unable to generate revenue through its proposed business or raise additional capital through the sale of its common stock the business would fail and any investment made into the GISC would be lost in its entirety.Currently, management cannot provide any assurance or guarantee that GISC will be able to generate revenues from its proposed business or be able to raise proceeds through the sale of its common stock. Off-Balance Sheet Arrangements As of the date of this Quarterly Report, the Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term "off-balance sheet arrangement" generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the Company is a party, under which the Company has (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Product Research and Development Over the next twelve months GISC does not anticipate any significant research of any products. The Company does not expect the purchase or sale of plant or any significant equipment, and GISC does not anticipate any change in the number of employees. GISC has no current material commitments. 12 GISC has no current plans, preliminary or otherwise, to merge with any other entity. Item 3. Controls and Procedures Regulations under the Securities Exchange Act of 1934 require public companies to maintain "disclosure controls and procedures," which are defined to mean a company's controls and other procedures that are designed to ensure that information required to be disclosed in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. The Company's Chief Executive Officer, based on his evaluation of the Company's disclosure controls and procedures within 90 days before the filing date of this report, concluded that the Company's disclosure and procedures were effective for this purpose. Changes In Internal Controls. There were no significant changes in the Company's internal controls or, to the Company's knowledge, in other factors that could significantly affect these controls subsequent to the date of their evaluation. PART II - OTHER INFORMATION Item 1. Not applicable. Item 2. Not applicable. Item 3. Not applicable. Item 4. Not applicable. Item 5. Not applicable. Item 6. Not applicable. Exhibit Number Description 31.1 Section 302 Certification of Chief Executive Officer and Chief Financial Officer 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Global Ink Supply Company Dated: October 9, 2007 /s/ Dave Wolstenholme Chief Executive Officer and Chief Financial Officer 13
